 154DECISIONSOF NATIONAL LABOR RELATIONS BOARDGateway Concrete Forming Services, Inc.andLocalUnion No. 1112, Laborers'International Unionof North America. Case 25-CA-1629820 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 27 August 1984 Administrative Law JudgeBernard Ries issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Gateway Concrete Forming Services,Inc,,Miamitown, Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order as modified.1.Substitutethefollowingforparagraphl(b)."(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or otherwise discrimi-nate against any employees in regard to theirtenure of employment, or any term or condition oftheir employment, because they file grievances pur-suant to a collective-bargaining agreement or oth-erwise exercise the rights guaranteed employees bySection 7 of the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer to Luther McArthur, if we havenot already done so, full and immediate reinstate-ment to his former job or, if such job no longerexists, to a substantially equivalent job, withoutprejudice to his seniority and other privileges, andWE WILL make him whole for any loss of earningshe may have suffered by reason of our unlawfuldischarge of him on 2 December 1983, plus inter-est.WE WILL notify Luther McArthur that we haveremoved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any way.GATEWAYCONCRETEFORMINGSERVICES, INC.DECISIONiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe have reviewed the record and also find no merit in the Respond-ent's claim that the judge was biased, nor do we find any evidence thatthe judge prejudged the case, made prejudicial rulings, or demonstrated abias against the Respondent in his analysis or discussion of the evidence2 In par. 1(b) of his recommended Order, the judge provided that theRespondent shall cease and desist from "in any other manner" interferingwith, restraining, or coercing its employees in the exercise of the rightsguaranteed in Sec 7 of the Act However, it is the Board's policy thatsuch an order is warranted only when a respondent is shown to have aproclivity to violate the Act, or has engaged in such egregious or wide-spread misconduct as to demostrate a general disregard for the employ-ees' fundamental rightsHickman Foods,242 NLRB 1357 (1979) With re-spect to the instant dispute, we find that the broad injunctive order issuedagainstthe Respondent is not warranted Accordingly, we shall modifythe judge's recommended Order and noticeBERNARD RIEs, Administrative Law Judge. Based ona charge filed on March 22, 1984, and a complaint issuedon May 3, 1984, and amended on June 22, 1984, a hear-ing was held in this case in Indianapolis, Indiana, on July9, 1984. Briefs were received from the parties on August13, 1984. Having given due consideration to the entirerecord, the briefs, and my recollection of the demeanorof the witnesses, I make the following findings of fact,'conclusions of law, and recommendations.1.THE ALLEGED DISCRIMINATION AGAINST LUTHERMCARTHURThe principle allegations of the complaint assert thatRespondent violated Section 8(a)(3) and (1) of the Act,(1) by assigning employee Luther McArthur to perform"more onerous and less desirable work," and (2) by dis-iErrors in the transcript have been noted and corrected274 NLRB No. 32 GATEWAY CONCRETESERVICEScharging him on December 2, 1983 The complaint fur-ther alleges two other violations of Section 8(a)(1) basedon certain statements made to employees. The followingdiscussionprimarily addresses the issue of whetherMcArthur was discharged, in whole or part, because hefileda grievance pursuant to a collective-bargainingagreement If that conduct was a motivating factor, thedischargewould constitute an invasion of McArthur'sstatutory rights.NLRB v. City Disposal System,104 S.Ct1505 (1984)Respondent, an Ohio corporation, is engaged in thebusiness of constructing and then removing forms usedfor the pouring of concrete at construction sites. It em-ploys two classifications of workers, carpenters and la-borers. Respondent recognizes Laborers Local 1112, theCharging Party, as the collective-bargaining representa-tive of its laborers, and also recognizes carpenters unionsas the bargaining agents of its carpentersThe building project with which we are concernedwas located at the Pendleton Reformatoryin Indiana,where Respondent worked as a subcontractor on sixbuildings under construction Luther McArthur, who hasbeen a member of Local 1112 for 21 years, was referredto the project to be employed by Respondent in the "lastof July" 1983. Shortly thereafter, McArthur was desig-nated theunionsteward for the laborers on the job. Thenumber of laborers employed by Respondent on the sitevaried daily according to need, ranging from two orthree to seven or so; McArthur, however, was scheduledto work on a regular daily basisThe immediate supervisor of the laborers was EugeneDennisWhile there is a dispute over the issue of Dennis'supervisory status, to be discussed infra, and although heisby contract a member of the bargaining unit, he re-ferred to himself at the hearing as the "labor foreman "The only other responsible Gateway official on theprojectwas Ronald Thompson, who called himself the"carpenter foreman," but also exercised authority overDennis and the laborers.Probably on Monday, November 21, a few days beforeThanksgiving,when McArthur and one other laborer,Gary Wheadon, were working on the job, Dennis toldthem that they were going to be laid off until the follow-ingMonday Shortly thereafter,McArthur heard thatthe carpenters were going to work for the 2 days re-maininguntil Thanksgiving, and that Dennis was also tobe retained for those days to perform laborer's work. OnNovember 22, McArthur filed a written grievance alleg-ing violation of a specified article of the bargainingagreement, on the theory that he, the steward, ratherthan Dennis, should have been kept on the payrollMcArthur returned to work from the layoff on No-vember 28. He testified that prior to the layoff, he had"got along friendly" with Dennis, "no problems whatso-ever," but beginning November 28, Dennis was "un-friendly" and would speak to McArthur only when nec-essary.McArthur further said that at some uncertaintime before he was discharged on December 2 (whichwas the Friday following his return to work), Dennis or-dered him to put wheels on a scaffold which weighed300 pounds or more. He could not perform the task byhimself and eventually had to enlist the assistance of155three other men A slight man, McArthur testified thathe had never before been assigned to performsimilarwork by himself.2McArthur at first said that the incident to be next de-scribed occurred on November 28, the day he returnedfrom layoff, but he later testified that he only "think[s]"itwas that day Dennis and Thompson, referring to asomewhat different version of what clearly was the sameincident, put the date later in the week. I cannot be sure,but the course of events suggests to me that Dennis andThompson are more likely correct on this point.McArthur testified that on the day in question, whilehe was helping they carpenters as he had been instructedby Dennis to do, Dennis came over to him and said,"Just because you're a union steward, you can't juststand around like this." McArthur protested that he hadnot been standing around and told Dennis that "if hedidn't likemy work to get my check" Dennis justwalked awayAfter lunch, according toMcArthur,Dennis came by "and I asked him if my work was satis-factory and he said it was fine.3Probably on December 1, the day beforehis termina-tion,ameeting on McArthur'sgrievancewas held;presentwereMcArthur, two union representatives,Thompson, and Dennis. The meeting was "kind of cool."McArthur testified, although "nobody got hostile."Dennis departedsome 10 minutesafter the meeting hadbegun, saying that they were getting nothing accom-plished and he was going to return to work. DanWelker, a seemingly credible former employee, testifiedthatwhen Dennis returned from thismeetinghe was "alittle bit hot "On the following day, about 11 a.m., Dennis handedMcArthur his paycheckand said,"I'm going to let yougo " McArthur did not ask why and Dennis volunteeredno reason Thompson testified that after hearing fromDennis of McArthur's challenge to fire him on Novem-ber 30, he had contacted Respondent's vice presidentRobertBilz inCincinnati, told him of the situation, andreceived clearance from Bilz to let McArthur go.4The testimony of Dennis and Thompson was to thegeneraleffect that almost from the beginning of McArth-ur's employment with Respondent he had proved to be amost unsatisfactory employee and that the only reasonhe had been kept on the payroll until December 2 washis status as the union steward: according to Thompson,he had "known other people that have tried to dismissstewards and it's pretty hard to do " When, however,Dennis had seen McArthur standing around after theNovember 28 recall and McArthur had taunted Dennisto give him his check if his work was unsatisfactory,2This assignment is alleged to be a separate violation of the Act9Dennistestified that onWednesday, November 30, he saw McArthur"standing around" and told him that he had to "quit standing around somuch " In agreement with McArthur's testimony, Dennis recounted thatMcArthur had denied the charge and finally had "hollered to me that if Ididn't like his work to get his check " Dennis was not asked about, andtherefore did not deny, McArthur's testimony that he had subsequentlytoldMcArthur that his work was "fine "4Thompson testified, "I can make that decision, but I wanted to makesure that he [Bilz] knew why I was-I wanted to do it " Bdz testified, "Itold him to do it " 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDThompson had assertedly found the invitation to be irre-sistibleThis testimonial version of the decision was con-sistentwith a December 5 memorandum addressed to theUnion. That memorandum, written by Thompson andsigned by him and Dennis, states that McArthur's workwas "not suitable enough," that he "stood around toomuch," that he "missed too much work on his own,"that he "still had to be told everything to do," and thathis defects had been tolerated only because he was thesteward.Even if the picture painted by Dennis and Thompsonwere an accurate one-that McArthur was an inept,lazy, and undependable worker whose deficiencies had,untilDecember 2, been overlooked because of his unionstatus-there still would remain a serious question as tothe source of the courage which had suddenly enabledthe two men, 10 days after McArthur had filed his griev-ance, to conquer their fear of getting into trouble withthe Union by firing a steward. But, on this record, it isnot easy to accept theinitial(and, for Respondent, neces-sary) premise that McArthur's work performance hadbeen so unsatisfactory for so long.To begin with, while McArthur seemed to me a mostimpressive witness,5 I cannot say the same about Dennisand Thompson (although the latter seemed somewhatmore sincere than the former). In some areas their ac-counts were contradictory and improbable and they ap-peared to be straining, at the expense of credibility, tosupplyavalidexplanationof the termination ofMcArthur. 8Dennis, for example, testified that he did not partici-pate in making the decision to let McArthur go; he "justrelated" to Thompson the exchange between him andMcArthur about the latter in "standing around" andMcArthur's asking for his check, and the next morning,with nothing further said on the matter, Thompson"come up and told me .we was [sic] letting goLuther." For one thing, given the information subse-quently elicited at the hearing that Dennis and Thomp-son were longtime friends and were sharing living quar-ters at the time, this absence of an interim discussionseems most unlikely For another, Dennis' partisanshipwas revealed when he answered, with great firmness,"No, none whatsoever," the question "Did the fact thathe filed a grievance have anything to do with Gateway'sdecision to terminate him9" despite his previous testimo-I I have taken into account McArthur's claim for unemployment com-pensation which contains, at worst, an ambiguity not mentioned furtherby Respondent on brief6This was also my impression of Robert Bilz, Respondent's vice presi-dent, with whom Thompson had consulted by telephone before he finallyletMcArthur go $dz did not normally work at the jobsite, but he wouldmonitor the documents and "check the payroll " He testified that bydoing so he knew that McArthur "missed more [work] than any otherlaborers on the fob "The parties had earlier stipulated, however, that there was no way todetermine McArthur's rate of absenteeism as compared to other laborersbecause, while McArthur was scheduled to work every day, other labor-ers only worked intermittently for short periods and it would not be pos-sible, accordingly, to characterize their nonappearance on any given dateas an "absence" With such a stipulation, it is hard to perceive the basisfor Bilz' conclusion, made by "check[ing] the payroll," that McArthur"missed more [work] than any other laborers on the fob "ny that he had been totally removed from the decision-making process.Thenagain,given his opinion that McArthur was "oneof the poorest laborers" that he had seen working forRespondent in his 15 years of employment there, Dennis'testimony about his efforts to bring McArthur up to pardid not hang together very well Dennis gave an affirma-tive answer to the question whether he had ever tried tomotivateMcArthur to be concerned about his work.When then asked to be more specific, he said, "I don'tknow when, just sometime during the job." Whenpressed further, Dennis replied, "I tried to explain to himthe situation." Asked to identify the "situation," Dennisanswered, "Well, the one time I can remember talking tohim" involved McArthur working slowly in conjunctionwith a borrowed crane.Itwould thus appear that the crane incident was pur-portedly the only occasion during almost a 4-monthperiod on which Dennis had criticized or admonished"one of the poorest laborers" that Respondent had everemployed. That would be surprisingly lax supervision ofsuch a worker, it seems to me. Even accepting, for pur-poses of argument, a contention that concern about get-ting into trouble with the Union stayed Respondent'shand from firing McArthur, there would not very likelyhave been the same reluctance about simply criticizinghim (perhaps even in the hope ofcausinghim to quit);the fact that Dennis says that hedidcriticize him onceprior to the filing of the grievance, and again thereafter,implies that he would feel no constraints about suchchastisement.And yet even Dennis could only summonup one such pregrievance admonition, despite what hecharacterized as a period of continuing "frustration"with McArthur.'Dennis was, moreover, rather volatile in his testimonyabout the number of conversations he had held withThompson about McArthur's failings. At first, whencalled as an adverse witness, he said that he had had"many" conversations with Thompson about McArthur'swork, although McArthur had been "not too bad" when"first" employedBut by the time Respondent had re-calledDennis to the stand, later in the day, and Denniswas asked how often between July and December hehad told Thompson that McArthur was not up to stand-ard, his reply was "Early in the job, probably two orthree," and thereafter, Thompson knew it himself. Thissort of inconsistency obviously does not inspire confi-dence.The slippery character of Dennis' testimony and hisapparent preparedness to give the kind of testimonyneeded to support his cause (one aspect of the causebeing the claim that Dennis possessed no supervisory au-thority) are further exemplified by the following passage:Although McArthur testified in rebuttal, he did not specifically denyDennis' testimony about the crane incidentHowever, he did testifybroadly in his first appearance that, prior to the grievance,he was never"criticized in any way for anything"and that Dennis "seemed to like mywork fine " As stated above, the impression I had of McArthur was amuch more favorable one than that conveyed by Respondent's witness GATEWAY CONCRETE SERVICESQ. So if-in the process of making sure that thework is done, you encounter a laborer who is slow- have you encountered situations where the labor-ers have been slow in not doing the work?A Yes.Q. And what do you do in that situation?A I tell my bossQ.What do you say to the laborer - you havehad this situation before, right?A. YesQ So what do you do to the laborer, what doyou say to the worker?A. I try to hurry them up.Q. Specifically, do you recall any particular la-borer that you have had problems with?A. Well just the one.Q.Who is that?A LutherQ So he is the only laborer that you can recallhaving problems with on the Pendleton job site?A. No. I should rephrase it. Usually we hire fromthe hall, and I keep a man, and if he works good, Ikeep him as long as I can. Or if he is slow, like yousaid, I- as soon as there is slack work, I give himhis layoff check.Q. But you make the judgment as to whether ornot this particular employee is a slow laborer or afast laborer, you make that determination?A. I can-I don't make it and give the final deci-sion. Can I take an example?Q. Yeah?A.Well, if there is a laborer I don't think isworking like I think he should, but Ron thinks he is,well, we will keep him.Q. So you would discuss it-discuss this particu-lar laborer?A RightQ So apparently this has happened before. Ap-parently there has been a split in the past overwhether or not a given laborer should be kept ornot kept?A. No.Q So this has never happened before?A. No.Q. Then why did you just testify that there was aprocedure-is there some written procedure forhandling this?A. No.Q. I don't understand-if it has never happened,how can you say that that is what you and Ronwould do?A.We would talk it over, but I would tell himwhether-once it comes time to get lay-to get ridof men, I would tell him who I think should go, butit is up to him.Q. But you testified a little while ago-a minuteago, that in a situation where Ron wanted someoneto go, and you wanted him to stay, you would dis-cuss it, was that not your testimony?A. It would if it ever came up We would discussit,sure.157Q If it ever So now youare saying that it nevercame up?A. No.The overkill indulged in by Dennis and Thompson isalso a factor seriously adverse to their case. Thus, thevery first criticism made in their December 5 memoran-dum to the Union was that McArthur "stood around toomuch." Under questioning by me about the frequency ofsuch misconduct by McArthur, however, Dennis said,"Itwasn't real frequent, but he shouldn't-he did itquite-you know, he did it some, and, you know, heknew he shouldn't `cause he's there for eight hours ofwork for eight hours of pay."Similarly, the second reason given in the memoran-dum-"He missed too much work on his own"-doesnot really fit the facts as known to Dennis and Thomp-son.McArthur testified that he was absent from work 9-1/2 days during his 4-month employment, due to a deathin the family and a serious accident involving his son.8At the hearing, when Dennis was asked by his counsel ifMcArthur had missed "too much work for whateverreason," he replied, "Yes, for legitimate reasons, but- "Obviously, Dennis understood that McArthur's absenceswere beyond his control; it is suspicious embroidery toindicate, as the memorandum does, that McArthur wassomehow to blame for absences known to be caused byuncontrollable forces.Finally, the reliability of the testimony of Thompsonwas, I thought, marred by his response to an old, butsometimes effective, coutroom strategem. Counsel forthe General Counsel asked Dennis whether he had dis-cussed his proposed testimony with anyone. Dennis re-plied that he had talked with Respondent's counsel and"I have got together with Ron before on some of theevent [sic] that went on" To pin this down, counselasked, and Dennis answered, as follows:Q All right.I'llput it this way: Apparently,before today,you had a discussion with RonThompson in the not too distantpast-Yesterday,day before, a couple of daysago-youand he talkedabout the fact that you weregoingto come downhere to a hearing.Is that right?A. YesDennis then went on to agree that they had discussedtheMcArthur case to "refresh [their] memory aboutthings that had happened concerning the hearing today "He later said that they spoke in order to "try and get ourmemories jogged back to certain events."When the same question was put to Thompson, thenextwitness, he answered, "No, sir" to the question,"Did you - have you discussed recently the events re-lating to Mr. McArthur with anybody except [Respond-ent's counsel]," and, in answer to a probing question, af-firmed that he was "sure about that." But then, whenpressed specifically as to any such possible discussionss Bilz testified that the records showed an absence of 13 days, in rebut-tal,McArthur said that the other 3-1/2 days were "rain-out" days whennone of the employees could work 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithDennis,Thompson replied, "A longtime ago,maybe," going on to guess, "A month, two monthsSomething like that, maybe."It seemsmost likely to me that when Dennis acqui-esced in the question as to whether he had not in the.,not too distant" past-"yesterday, day before, a coupleof days ago"-talked to Thompson about the case, hefullycomprehended the question. For Thompson tothereafter first evade the same question and then put thetardily-admitted discussionat some timein the realm of amonth or twoin thepasts plainly casts doubt uponThompson's veracity In addition, while Dennis was will-ing toagreethat the purpose of the discussion was to"refresh .. . memory," Thompsonresistedthis analysis,at first saying it was "not to refresh memories," but thenconceding that it was "more or less" in "preparation forthis hearing."In short, for the reasons given above, I find it very dif-ficult to accept the testimony of Dennis and ThompsonthatMcArthur had been an unsatisfactory employeewhose job had been hanging by the thread of his stew-ardship, a thread which he himself severed by invitingDennis to release him. I think it more probable thatMcArthur was regarded as a competent employee whosework, as he testified, Respondent seemed to like "fine,"and that it was only after the grievance was filed on No-vember 22 that Respondent became unhappy withMcArthur's execution of his duties 10 In so concluding, Ihave taken into account my personal impression ofMcArthur, his own sense of how the job andhis rela-tionshipwith Dennis had been going, and the apparentfact that (there is no evidence to the contrary) he hadworked successfully as a laborer for 21 years or more."9 In later testimony,he accepted a proposed time of the discussion as"about two months ago "10 I was also impressed by the demeanor of employee Welker, a labor-er for 12 years, who characterized McArthur as a "fine worker " Al-thoughWelker only worked for Respondent during McArthur'sfinalweek of employment,and was not with him "constantly,"itseems to mequite possible to gain a quick and accurate impression of a laborer's com-petence and industriousness11 I have not considered,however, the testimony of former employeeWheadon that just before McArthur's discharge Dennis had told him thathe could "make it hard onLuther ifhe had to, to make him quit " As thetranscript shows,Wheadon was, to use his own word, "confused" aboutthis conversation, and his testimony does not scan very well I had animpression that there may have been some basis in truth to Wheadon'stestimony,and that his"confusion"might be attributable to natural limi-tations rather than to mendacity,but overall I believe that it would notbe appropriate to give credence to Wheadon's testimony on this pointAccordingly,Ifurther recommend dismissal of the 8(a)(l) allegationbased on such testimonyIhave, on the other hand,given consideration to the testimony ofWheadon,elicited on cross-examination,thatDennis told him "aroundDecember 1, 1983, that he was going to let Luther McArthur go because"he was standing around too much and couldn'tdo the work " No con-textwas given for this statement It would not supnse me, however, ifDennis had attempted to offer to other employees reasons of a legitimatenature for terminating McArthur The same sort of comment applies tosome textually ambiguous testimony by Welker, which could have re-ferred to an effort made by Dennis either to explain to Welker the No-vember 21 layoff or the discharge of McArthur-"And he said thereasonwhy they laid Luther off was because he couldn't-he didn'tknow enough about the job to keep the carpenters and everythinggoing."Indeed, even if I were to accept Respondent's claimthat it had stifled a desire to terminate McArthur untilearly December, when he told Dennis to let him go if hiswork was thought to be unsatisfactory, I would find itmost difficult to believe that the operative cause of Re-spondent's change of attitude was not in fact the filing ofthe grievance. If we assume, as Dennis and Thompsonask usto, that they were willing to tolerate for so long atime "one of the poorest laborers" Respondent had everemployed because of some shadowy and undocumentedthreatarisingfrom his position as steward over a handfulof laborers,it ishard to conceive that these cowardlylionsfound new heart in the simple fact that McArthurhad angrily told Dennis that he should discharge him ifhis work was not acceptable. McArthur was at that pointno less a steward than he had ever been, and his termina-tion represented no less of a potential threat of being"hassle[d]" (Thompson's word) by the Union. Yet at theend of November, Dennis and Thompson suddenlyfound themselves capable of taking a stance which theyhad allegedly not dared previously. In my view, themost probable distinguishing factor would have beenMcArthur's filing of his gnevance on November 22.1 2In order to prevail in a case such as this one, the Gen-eralCounsel must establish that protected Section 7 ac-tivitywas a "motivating factor" in the decision to dis-charge.NLRB Y. Transportation Management Corp., 462U.S. 393 (1983). According to Section 10(c) of the Act,the ultimate conclusion that an unfair labor practice wascommitted must be proved by a "preponderance of thetestimony taken." That requirement is not an onerousone; the Court of Appeals for the Sixth Circuit had de-fined the "preponderance" test tomean"more likely sothan not so."Jim Causley Pontiac v. NLRB,675 F 2d125, 127 (6th Cir. 1982).Having hefted all the evidence, I think it "more likelyso than not so" that McArthur's discharge was promptedby his filing of the grievance. McArthur struck me asmost believable; Dennis and Thompson, for the reasonsgiven, less so.The fact that an employer's witnesses offerdoubtful, inconsistent,and otherwise seemingly un-trustworthy testimony properlyraises anadverse infer-ence about the legitimacy of their motivation.NLRB v.Griggs Equipment,307 F.2d 275, 278 (3d Cir 1962). Thetimingof the discharge-4 months after McArthur's em-ployment began, but only 10 days after the grievancewas filed-is a plainly suspicious feature. Equally doubt-ful is the claim that Respondent's job-like willingness tosuffer intolerable workmanship for fear of union retalia-tionwasabruptly dissipated by nothing more thanMcArthur's angry retort on November 30. McArthur'scredited testimony that Dennis began his admonition onNovember 30 by referring to the fact that McArthur was12At the hearing,Dennis stated that he was not "upset or mad ornothing" about the grievance, but he did think it was a "kind of stupid"thing for McArthur to doThe claim made at hearing and again on brief that "Gateway treatedthe statement as a request fromMcArthur for a layoff"scarcely bearsdiscussionRespondent certainly knew that McArthurdidwant to workand didnotwant to be fired, indeed, the call to Bilz for approval speaksvolumes So does the December 5 memorandum, which begins "I let theLabor Steward go" because of described deficiencies GATEWAY CONCRETE SERVICESa "union steward" clearly indicates that the grievancewas very much on Dennis' mind, and that McArthur hadnot exactly ingratiated himself with Dennis by grievingthe layoff.While Respondent brought out at hearing thatno grievances had ever been filed against it in the past,the almost immediate discharge of the first employeewhodidtake such action does not seem to render thatfact particularly helpful to Respondent.Thus, a survey of the whole record, and my impres-sion of the witnesses, lead me to conclude that the prin-cipalmoving cause of the termination of McArthur washis filing of the grievance. Even if I were to find thatthiswas a so-called "dual motive" case, rather than a so-called "pretext" case, seeLimestone Apparel Corp.,255NLRB 722 (1981), and accordingly allow Respondentthe opportunity to demonstrate that it would have dis-charged McArthur even despite his protective activity, Iwould reach no different result.Grieving pursuant to a collective-bargaining agree-ment is considered protected concerted activity "[a]slong as the grievance is based on an honest and reasona-ble belief that a right has been violated,"NLRB v. CityDisposal Systems,104 S.Ct. 1505, 1516 (1984). There is noreason to find that the foregoing condition was not satis-fied here, and on brief, in notingCity Disposal Systems,Respondent does not argue otherwise.13I therefore conclude that the General Counsel has es-tablished, by a preponderance of the evidence, that theprotected activity of grieving was a "motivating factor"in the decision to terminate,NLRB v. TransportationManagement Corp.,supra, 462 U.S. 393 (1983), that theevidence does not demonstrate that the decision wouldhave been made in the absence of such activity; and thatRespondent violated Section 8(a)(3) and (1) by discharg-ing Luther McArthur on December 2, 1983.Iwould not find, however, that Respondent violatedthe Act, as the complaint alleges, by deliberately assign-ing more onerous work to McArthur. This asserted vio-lationwas not very well developed on the record, but itishard to imagine that Dennis seriously intended to haveMcArthur perform by himself a piece of work which ul-timately required the point efforts of four men. There isno testimony that Dennis made any attempt to interferewithMcArthur's solicitation of the assistance of theother employees or indicated to McArthur that heshould not seek such help. I shall therefore recommendthe dismissal of this allegation.The only allegation not yet considered states that onor about December 1, Dennis "threatened to dischargeemployees because they filed grievances against the Re-spondent." I assume that this claim may be based onWheadon's testimony, although I can find nothing sospecific therein. Since, as indicated,Wheadon's testimonydisplays an inherent weakness, I would not rely on it for'Sec, 4 of art XVI (steward) of the bargaining agreement states, inpertinent part, "In the event of a general lay-off by the Employer for anyreason, the Steward shall be the first employee recalled, unless the Em-ployer needs an employee who possesses specific skills that a Stewardcannot perform " It was not unreasonable for McArthur to view the No-vember 21 layoff of laborers as a "general layoff' with the retention ofDennis as a "recall" to which McArthur was contractually entitled159any such finding even if the evidence were more explic-it.14CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.By discharging Luther McArthur on December 2,1983, Respondent violated Section 8(a)(3) and (1) of theAct.3.The foregoing unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent violated the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.Having found that Respondent unlawfully dischargedLuther McArthur on December 3, 1983, I shall recom-mend that Respondent be required to offer him immedi-ate and full reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent position,without prejudice to his seniority and other rights andprivileges, and make him whole for any loss of earningshe may have suffered by reason of the discriminationagainst him, by payment to him of a sum of money equalto that which he normally would have earned from theaforesaid date of his termination to the date of Respond-ent's offer of reinstatement, less net earnings during suchperiodThe backpay provided herein shall be computedon a basis of calendar quarters in accordance withF.W.WoolworthCo., 90 NLRB 289 (1950), with interest asprescribed inIsisPlumbing Co.,138 NLRB 716 (1962),andFlorida Steel Corp.,231 NLRB 651 (1977).I shall also recommend posting of the traditional no-tices and other customary relief.14 In view of these conclusions, I need not reach the issues raised byRespondent's answer regarding whether Dennis was a "supervisor" or an"agent" of Respondent for purposes of Sec 8(a)(1) In the interest ofcompleteness, however, I note that Dennis should very probably be con-sidered at least an agent (and perhaps a supervisor)Dennis testified that at the start of each day, he would "tell the men togo where, to do what," and would thereafter "direct [the] work" of thelaborersSometimes this involved moving from one work location toothersWhen he independently perceived that additional laborers wereneeded, Dennis would order them from the hiring hall, without prior ap-proval from Thompson, and the new employees would report to himDennis notified the employees of layoffs He participated in the grievancemeetingconcerningthe November 21layoff ofMcArthur, and he testi-fied that he believed he was present because he was the "labor foreman "Together with Thompson, he signed, as "Labor Foreman," the explana-torymemorandum to the Union regarding McArthur's layoff, whichstates, inter alga, thatMcArthur's "work performance was not suitable formy Labor Foreman or myself" Dennis earned $3 per hour more than therank-and-file laborersWhile "Labor Foremen" were, according to the bargaining agreement,included in the bargaining unit and were also explicitly denied the "au-thority to hire or discharge," and while the evidence shows that Dennisperformed manual labor, it nonetheless clearly appears that Dennis was atleast held out by Respondent as an agent whose statements might well beattributed to RespondentHelena Laboratories Corp v NLRB,557 F 2d1183, 1187 (5th Cir 1977)RAHCO Inc,265 NLRB 235, 248 (1982),B-PCustom Building Products,251 NLRB 1337, 1338 (1980) 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn thesefindingsof fact andconclusions of law andon the entirerecord,I issue the following recommend-edisORDERThe Respondent, Gateway Concrete Forming Serv-ices, Inc,Miamitown,Ohio, its officers,agents, succes-sors, and assigns, shall1.Cease and desist from(a)Discharging or otherwise discriminating againstemployees in regard to their tenure of employment, orother terms and conditions of employment,because theyfile grievances pursuant to a collective-bargaining agree-ment or otherwise exercise the rights guaranteed employ-ees by Section 7 of the Act.(b) In any other manner interfering with,restraining,or coercing its employees in the exercise of rights guar-anteed in Section7 of the Act.2.Take thefollowing affirmative actionwhich isdeemed necessary to effectuate the policies of the Act.(a)Offer Luther McArthur, immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position,without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and make him whole for any loss ofearnings and other benefits suffered as a result of the dis-crimination against him, in the mannerset forth in theremedy section of the decision.(b)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amountof backpaydue under theterms of this Order.(c) Post at its Miamitown,Ohio facility copies of theattached notice marked"Appendix." 16 Copies of thenotice, on forms provided by the Regional Director forRegion 25, after being signed by Respondent's authorizedrepresentative,shall be posted by Respondent immediate-ly upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where noticesto are customarily posted.Reasonable steps shall betaken by Respondent to ensure that the notices are notaltered,defaced,or covered by any other material.(d) Remove from its files any reference to the unlaw-ful discharge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst him in any way.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas takento comply15 If no exceptions are filed as provided by Sec 102 46 of the Board's16 If this Order is enforced by a Judgment of a United States Court ofRules and Regulations,the findings,conclusions,and recommendedAppeals, the words in the notice reading"Posted by Order of the Na-Order shall,as provided in Sec 102 48 of the Rules, be adopted by thetional Labor Relations Board" shall read "Posted Pursuant to a JudgmentBoard and all objections to them shall be deemed waived for all pur-of the United States Court of Appeals Enforcing an Order of the Nation-posesalLabor Relations Board "